Exhibit 10.32


CHEMICAL FINANCIAL CORPORATION
___________
<NAME>
<###> Units


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
STOCK INCENTIVE PLAN OF 2017
Time-Based Restricted Stock Units
_________________________
This Time-Based Restricted Stock Unit Agreement (this “Agreement”) is made as of
[Insert Date of Grant] (“Grant Date”), between CHEMICAL FINANCIAL CORPORATION
(the “Corporation”), and the Grantee named above (“Grantee”).
The Chemical Financial Corporation Stock Incentive Plan of 2017 (the “Plan”) is
administered by the Compensation and Pension Committee of the Corporation’s
Board of Directors (“Committee”). The Committee has determined that Grantee is
eligible to participate in the Plan and has awarded time-based restricted stock
units (“TRSUs”) to Grantee, subject to the terms and conditions set forth in
this Agreement and the Plan.
Grantee acknowledges receipt of a copy of the Plan and the Plan Summary and
accepts this TRSU award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.
1.Award. The Corporation hereby awards to Grantee <###> TRSUs, subject to the
restrictions imposed under this Agreement and the Plan. Each TRSU is initially
equal to one share of the Corporation’s common stock, $1.00 par value (“Common
Stock”), and is convertible into one share of Common Stock, subject to vesting
as set forth below.
2.Transferability. Until the TRSUs vest in accordance with this Agreement and
shares of Common Stock are delivered in settlement thereof, interests in TRSUs
under this Agreement are generally not transferable by Grantee, except by will
or according to the laws of descent and distribution. All rights with respect to
the TRSUs granted hereunder are exercisable during Grantee’s lifetime only by
Grantee, Grantee’s guardian or legal representative.
3.Vesting. Except as otherwise provided in this Agreement, TRSUs granted
hereunder shall vest based on Grantee’s continued employment with the
Corporation or its Subsidiaries and the vesting schedule attached as Exhibit A.
The periods during which TRSUs are unvested are “Restricted Period(s).” The
Restricted Period(s) shall lapse upon the date or dates identified in Exhibit A.
TRSUs are unvested under the Plan and this Agreement until the end of the
applicable Restricted Period. Unless specified otherwise below, TRSUs shall be
settled as soon as administratively feasible within seven days following
satisfaction of the applicable vesting date and any Release requirements as set
forth below.
4.Termination of Employment. If, during the Restricted Period, Grantee’s
employment with the Corporation or any of its Subsidiaries is terminated by the
Corporation without Cause, or if Grantee terminates employment for Good Reason
or due to death, or Disability, then following Grantee’s execution of a mutually
acceptable release of claims (“Release”) that becomes enforceable within 60 days
following Grantee’s employment termination date, with all revocation periods
then having lapsed, the remaining restrictions on Grantee’s unvested TRSUs shall
lapse and such award shall 100% vest and be convertible into shares of Common
Stock, which shall be settled within seven days following the expiration of all
revocation periods (and carried over to the second calendar year if the 60-day
period spans two calendar




--------------------------------------------------------------------------------

Exhibit 10.32


years), subject to any required delay pursuant to Section 14 below. If Grantee
terminates employment on or after attainment of age 55 with 10 years of service,
having submitted written notice to the Corporation of his or her intended
Retirement date at least one year in advance of such Retirement, or, following
the consummation of the transactions contemplated by the Agreement and Plan of
Merger by and between TCF Financial Corporation and Chemical Financial
Corporation, dated as of January 27, 2019 (the “Merger Agreement”), at any time
(and without regard to the one year advance notice) on or following the date
that is 18 months after the consummation of the transactions contemplated by the
Merger Agreement as contemplated by Section 6(b)(iii) of the Retention Agreement
between Grantee and the Corporation dated as of January 27, 2019 (the “Retention
Agreement”), then following such employment termination and satisfaction of the
Release requirements and expiration of the associated revocation periods
described above, the remaining restrictions on Grantee’s unvested TRSUs shall
lapse and such award shall 100% vest and be convertible into Common Stock which
shall be settled within seven days following the expiration of all revocation
periods (and carried over to the second calendar year if the 60-day period spans
two calendar years), subject to any required delay pursuant to Section 14 below.
Except as permitted under the Retention Agreement, if Grantee does not provide
the Corporation with written notice one year in advance of his or her intended
Retirement date, then all TRSUs still subject to restrictions on Grantee’s
Retirement date automatically shall be forfeited. Except to the extent provided
herein or under the Retention Agreement, any unvested TRSUs shall be forfeited
upon Grantee’s employment termination by the Corporation for Cause, or upon
Grantee’s voluntary termination of employment.
5.Employment by the Corporation. The award of TRSUs under this Agreement shall
not impose upon the Corporation or any Subsidiary any obligation to retain
Grantee in its employment for any given period or upon any specific terms of
employment. The Corporation or any Subsidiary may at any time dismiss Grantee
from employment, free from any liability or claim under the Plan or this
Agreement, unless otherwise expressly provided in any written agreement with
Grantee.
6.Shareholder Rights. In addition, Grantee shall receive a number of TRSUs equal
to the number of shares of Common Stock (including fractions of a share) with a
Market Value equal to the amount of any cash dividends that would have been
payable to a shareholder owning the number of shares of Common Stock represented
by TRSUs subject to this Agreement on each dividend payment date (“Dividend
Equivalents”). Any Dividend Equivalents, non-cash dividends or distributions
paid with respect to shares of Common Stock subject to unvested TRSUs shall be
subject to the same restrictions and vesting schedule as the shares subject to
the TRSU to which such Dividend Equivalents, dividends or distributions relate.
Grantee shall have no voting rights with respect to shares of Common Stock
underlying TRSUs, unless and until such shares of Common Stock are reflected as
issued and outstanding on the Corporation’s stock ledger.
7.Legal Compliance. The Corporation shall not be obligated to issue any shares
to Grantee, if such issuance would violate any law, order or regulation of any
governmental authority.
8.Acknowledgments. Grantee acknowledges that he or she has been furnished with,
and has read, the Plan. Grantee agrees not to resell or distribute the shares of
Common Stock received upon vesting and settlement of Grantee’s TRSUs in
compliance with such conditions as the Corporation may reasonably require, to
ensure compliance with federal and state securities laws and other Corporation
policies, including stock ownership guidelines, if applicable.
9.Withholding. The Corporation or one of its Subsidiaries shall be entitled to
(a) withhold and deduct from Grantee’s future wages (or from other amounts that
may be due and owing to Grantee from the Corporation or a Subsidiary), or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any and all federal, state, and local income and employment tax
withholding requirements attributable to the TRSUs awarded hereunder, including,
without limitation, the award of, vesting of, payments of dividends with respect
to, or settlement with respect to, the TRSUs; or (b) require Grantee promptly to


2

--------------------------------------------------------------------------------

Exhibit 10.32


remit the amount of such withholding to the Corporation or a Subsidiary before
delivering shares of Common Stock in settlement of the vested TRSUs. The
applicable withholding requirements shall be satisfied by withholding shares of
Common Stock from the shares otherwise deliverable in settlement of the vested
TRSUs, unless Grantee elects to satisfy the applicable withholding requirements
in cash or by using a cash equivalent.
10.Effective Date. This award of TRSUs shall be effective as of the date first
set forth above.
11.Change in Control.
11.1    Definition. For purposes of this Agreement, “Change in Control” shall be
limited to the Corporation and defined as the occurrence of any of the following
events: (a) a person or persons acting as a group, acquires (or has acquired
during the 12-month period ending on the last acquisition) stock of the
Corporation that together with stock held by such person or group constitutes
more than 40% of the total voting power of the Corporation’s stock; (b) the
consummation of a merger or consolidation of the Corporation with any other
corporation, if such merger or consolidation results in the outstanding voting
securities of the Corporation immediately prior thereto representing 60% or less
of the total outstanding voting securities of the surviving entity immediately
after such merger or consolidation; (c) a majority of the members of the
Corporation’s Board of Directors (“Board”) are replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of such appointment or election;
or (d) the acquisition, by a person or persons acting as a group, of the
Corporation’s assets that have a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Corporation’s assets
in a single transaction or within a 12-month period ending with the most recent
acquisition. For purposes of this Section 11.1, gross fair market value means
the value of the Corporation’s assets, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets. No
trust department or designated beneficiary or other trustee of such trust
department of the Corporation or a Subsidiary of the Corporation, or other
similar fiduciary capacity of the Corporation with direct voting control of the
stock shall be treated as a person or group within the meaning of subparagraph
(a) hereof. Further, no profit sharing, employee stock ownership, employee stock
purchase and savings, employee pension or other employee benefit plan of the
Corporation or any of its Subsidiaries, and no trustee of any such plans in its
capacity as such trustee, shall be treated as a person or group within the
meaning of subparagraph (a) hereof.
11.2    Treatment upon a Change in Control. Notwithstanding anything contained
in Section 8 of the Plan or any similar provision of a Prior Plan (or the award
agreements thereunder), following a Change in Control, all TRSUs granted to
Grantee under this Agreement or granted to Grantee prior to the date hereof
under the Plan or the Prior Plans and outstanding at the time of the Change in
Control and which have not previously vested shall be administered as set forth
herein. If the Corporation is not the surviving entity, all unvested TRSUs shall
be converted into TRSUs of the surviving entity’s common stock at the applicable
exchange ratio on the date of the Change in Control (or shall be otherwise
adjusted as contemplated by Section 4.4(b) of the Plan or a similar provision of
a Prior Plan) in a manner approved by the Committee or the Board. The TRSUs
shall continue to vest under the vesting schedule in effect immediately prior to
the Change in Control. If, on or following the effective date of the Change in
Control, Grantee’s employment is involuntarily terminated without Cause or
Grantee terminates employment for Good Reason, any unvested TRSUs granted
hereunder or granted prior to the date hereof under the Plan or any Prior Plan
automatically shall 100% vest and be converted into shares of Common Stock (or
the common stock of the surviving entity, as applicable), subject to compliance
with the Release requirement set forth in Section 4 above, with settlement to
occur within seven days following the expiration of all revocation periods (and
carried over to the second calendar year if the 60-day period spans two calendar
years), subject to any required delay pursuant to Section 14 below. Following a
Change in Control, Grantee’s rights upon Retirement, death and Disability as set


3

--------------------------------------------------------------------------------

Exhibit 10.32


forth in Section 4 shall apply with respect to all unvested TRSUs, whether
granted hereunder or prior to the date hereof.
12.Definitions. Capitalized terms not defined herein shall be defined as in the
Plan or in Grantee’s Individual Agreement (defined below). To the extent any
capitalized term not defined herein is defined in both the Plan and Grantee’s
Individual Agreement, the definition set forth in Grantee’s Individual Agreement
shall control. As used in this Agreement, “Individual Agreement” means (a) any
employment, change in control or severance agreement between Grantee and the
Corporation or one of its affiliates (or any successor thereto) and (b) any
retention agreement between Grantee and the Corporation or one of its affiliates
(or any successor thereto) that becomes effective on or following the date
hereof (including, without limitation, the Retention Agreement).
13.Amendment. This Agreement shall not be modified except in a writing executed
by the parties hereto.
14.Section 409A of the Code. This Agreement and the TRSUs granted hereunder are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom, and, with respect to TRSUs that constitute
deferred compensation subject to Section 409A of the Code, the Plan and this
Agreement as well as any Individual Agreement shall be interpreted and
administered in all respects in accordance with Section 409A of the Code
(including with respect to the application of any defined terms to TRSUs that
constitute nonqualified deferred compensation, which defined terms shall be
interpreted to have the meaning required by Section 409A of the Code to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code). Each payment (including the delivery of shares
of Common Stock) under the TRSUs that constitutes nonqualified deferred
compensation subject to Section 409A of the Code shall be treated as a separate
payment for purposes of Section 409A of the Code and, to the extent to be made
or delivered upon a termination of employment may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Grantee pursuant to Section
409A of the Code. In no event may Grantee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, if
Grantee is a “specified employee” within the meaning of Section 409A of the Code
(as determined in accordance with the methodology established by the Corporation
as in effect on the date of Grantee’s separation from service), TRSUs that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code that would otherwise be deliverable by reason of Grantee’s
separation from service during the six-month period immediately following such
separation from service shall instead be provided on the earlier to occur of:
(a) the date that is six months and one day after Grantee’s separation from
service; or (b) the date of Grantee’s death.
15.Agreement Controls. The Plan is incorporated in this Agreement by reference.
In the event of any conflict between the terms of this Agreement, an Individual
Agreement and/or the terms of the Plan, the provisions of this Agreement, or, to
the extent more favorable, the Individual Agreement shall control; provided,
however, that notwithstanding anything in this Agreement to the contrary, any
provisions of this Agreement relating to the timing of settlement or payment in
respect of the TRSUs shall control in the event of any conflict between this
Agreement, the Plan, any Prior Plan and the award agreements thereunder, and any
Individual Agreement.
* * *
[Signatures on Next Page]


4

--------------------------------------------------------------------------------

Exhibit 10.32




This TRSU grant has been issued by the Corporation by authority of its
Compensation and Pension Committee.


CHEMICAL FINANCIAL CORPORATION,
Corporation


                            
_____________________________________
By: Thomas C. Shafer
Its: Vice Chairman, President & CEO of Chemical Bank
                                            






_____________________________________
Grantee    
Name:




5